EXHIBIT 10.5

MORGAN STANLEY

MORGAN STANLEY COMPENSATION INCENTIVE PLAN

[YEAR] DISCRETIONARY RETENTION AWARDS

AWARD CERTIFICATE



--------------------------------------------------------------------------------

TABLE OF CONTENTS FOR AWARD CERTIFICATE

 

1.  

Your award generally.

   3 2.  

Vesting schedule and payment.

   3 3.  

Special provision for certain employees.

   5 4.  

Death, Disability and Full Career Retirement.

   5 5.  

Involuntary termination by the Firm.

   5 6.  

Governmental Service.

   6 7.  

Qualifying Termination.

   7 8.  

Specified employees.

   7 9.  

Cancellation of Applicable Account Value under certain circumstances.

   7 10.  

Tax and other withholding obligations.

   10 11.  

Obligations you owe to the Firm.

   11 12.  

Nontransferability.

   11 13.  

Designation of a beneficiary.

   11 14.  

No entitlements.

   12 15.  

Consents under local law.

   12 16.  

Award modification.

   12 17.  

Governing law.

   13 18.  

Defined terms.

   13



--------------------------------------------------------------------------------

MORGAN STANLEY

MORGAN STALEY COMPENSATION INCENTIVE PLAN

[YEAR] DISCRETIONARY RETENTION AWARDS

AWARD CERTIFICATE

Morgan Stanley has granted you an award under the Morgan Stanley Compensation
Incentive Plan (the “Plan”) as part of your discretionary long-term incentive
compensation for services provided during [year] and as an incentive for you to
remain in Employment and provide services to the Firm through the Scheduled
Vesting Dates. This Award Certificate sets forth the general terms and
conditions of your [year] award under the Plan. The initial value of your [year]
award has been communicated to you independently.

If you are employed outside the United States, you will also receive an
“International Supplement” that contains supplemental terms and conditions for
your [year] award. You should read this Award Certificate in conjunction with
the International Supplement, if applicable, and the Plan in order to understand
the terms and conditions of your [year] award.

Your [year] award is made pursuant to the Plan. References to Applicable Account
Value in this Award Certificate mean only the Applicable Account Value related
to your [year] award, and the terms and conditions herein apply only to such
award. If you receive any other award under the Plan or another equity
compensation plan, it will be governed by the terms and conditions of the
applicable award documentation, which may be different from those herein.

The purposes of the [year] award are, among other things, to facilitate the
allocation of a portion of your discretionary above-base compensation for [year]
to the notional investment opportunities afforded by the Plan, to reward you for
your continued Employment and service to the Firm in the future and your
compliance with the Firm’s policies (including the Code of Conduct), to protect
the Firm’s interests in non-public, confidential and/or proprietary information,
products, trade secrets, customer relationships, and other legitimate business
interests, and to ensure an orderly transition of responsibilities. In view of
these purposes, you will earn each portion of your [year] award only if you
(1) remain in continuous Employment through the applicable Scheduled Vesting
Date (subject to limited exceptions set forth below), (2) do not engage in any
activity that is a cancellation event set forth in Section 9(c) below and
(3) satisfy obligations you owe to the Firm as set forth in Section 11 below.
Even if your award has vested, you will have no right to your award if a
cancellation event occurs under the circumstances set forth in Section 9(c)
below. As Morgan Stanley deems appropriate, Morgan Stanley will require you to
provide a written certification or other evidence, from time to time in its sole
discretion, to confirm that no cancellation event has occurred, including upon a
termination of Employment and/or during a specified period of time prior to each
Scheduled Distribution Date thereafter. If you fail to provide any required
certification or other evidence, Morgan Stanley will cancel your award. It is
your responsibility to provide the Executive Compensation Department with your
up-to-date contact information.

 

2



--------------------------------------------------------------------------------

Capitalized terms used in this Award Certificate that are not defined in the
text have the meanings set forth in Section 18 below. Capitalized terms used in
this Award Certificate that are not defined in the text or in Section 18 below
have the meanings set forth in the Plan.

 

1. Your award generally.

(a) Applicable Account Value. This Award Certificate uses the term “Applicable
Account Value” to refer to your [year] award under the Plan and the notional
return (positive or negative) thereon based on the performance of the Notional
Investments to which your account is notionally allocated. If you receive
another award under the Plan (for example, an award for a future year), your
total Account Value under Plan will include the Applicable Account Value of your
[year] award and the applicable Account Value of such other award(s).

(b) Notional allocation of account. The notional allocation of your Applicable
Account Value is subject to the ultimate discretion of the Firm and is made
exclusively for the purpose of determining your Applicable Account Value from
time to time in accordance with the Plan. You may notionally allocate your
Applicable Account Value to any one fund, or any combination of funds, offered
as Notional Investments under the Plan. \

 

2. Vesting schedule and payment.

(a) Vesting schedule. Except as otherwise provided in this Award Certificate,
your Applicable Account Value will vest according to the following schedule:
(i) 50% of your Applicable Account Value will vest on the First Scheduled
Vesting Date and (ii) the remaining portion of your Applicable Account Value
will vest on the Second Scheduled Vesting Date.1 Except as otherwise provided in
this Award Certificate, each portion of your Applicable Account Value will vest
only if you continue to provide future services to the Firm by remaining in
continuous Employment through the applicable Scheduled Vesting Date and
providing value added services to the Firm during this timeframe. The special
vesting terms set forth in Sections 4, 5, 6 and 7 of this Award Certificate
apply (i) if your Employment terminates by reason of your death or Disability,
(ii) upon your Full Career Retirement, (iii) if the Firm terminates your
employment in an involuntary termination under the circumstances described in
Section 5, (iv) upon a Governmental Service Termination or (v) upon a Qualifying
Termination. The vested portion of your Applicable Account Value remains subject
to the cancellation and withholding provisions set forth in this Award
Certificate.

(b) Payment. Except as otherwise provided in this Award Certificate, (i) 50% of
your Applicable Account Value will, to the extent vested, be paid in cash (minus
applicable tax

 

1

The vesting schedule presented in this form of Award Certificate is indicative.
The vesting schedule applicable to awards may vary.

 

3



--------------------------------------------------------------------------------

and other withholding liabilities) on the First Scheduled Distribution Date and
(ii) the remaining portion of your Applicable Account Value will, to the extent
vested, be paid in cash (minus applicable tax and other withholding liabilities)
on the Second Scheduled Distribution Date (provided that, subject to
Section 2(d), your Applicable Account Value may be paid to you following the
applicable Scheduled Distributed Date on the next administratively practicable
payroll date).2 The special payment provisions set forth in Sections 4(a), 4(b),
6 and 7 of this Award Certificate apply (i) if your Employment terminates by
reason of your death or you die after termination of your Employment, (ii) upon
your Governmental Service Termination or your employment at a Governmental
Employer following your termination of employment with the Firm under
circumstances set forth in Section 6(b), or (iii) upon a Qualifying Termination.

(c) Accelerated payment. Morgan Stanley shall have no right to accelerate the
payment of any portion of your Applicable Account Value, except to the extent
that such acceleration is not prohibited by Section 409A and would not result in
your being required to recognize income for United States federal income tax
purposes prior to the distribution of your Applicable Account Value or your
incurring additional tax or interest under Section 409A. If any portion of your
Applicable Account Value is paid prior to the applicable Scheduled Distribution
Date pursuant to this Section 2(c), Morgan Stanley may condition such payment on
your agreement that if you engage in any activity constituting a cancellation
event set forth in Section 9(c) within the applicable period of time that would
have resulted in cancellation of all or a portion of your Applicable Account
Value (had it not been paid pursuant to this Section 2(c)), you will be required
to repay to Morgan Stanley an amount equal to the payment you received (before
taking account of any withholding) in respect of the portion of your Applicable
Account Value that would have been canceled upon the occurrence of such
cancellation event, plus interest on such amount at the average rate of interest
Morgan Stanley paid to borrow money from financial institutions during the
period from the date such portion of your Applicable Account Value was paid
through the date preceding the repayment date.

(d) Rule of construction for timing of payment. Whenever this Award Certificate
provides for all or a portion of your Applicable Account Value to be paid on the
First Scheduled Distribution Date or the Second Scheduled Distribution Date or
upon a different specified event or date, such payment will be considered to
have been timely made, and neither you nor any of your beneficiaries or your
estate shall have any claim against the Firm for damages based on a delay in the
payment of your Applicable Account Value, and the Firm shall have no liability
to you (or to any of your beneficiaries or your estate) in respect of any such
delay, as long as payment is made by December 31 of the year in which occurs the
applicable Scheduled Distribution Date or such other specified event or date or,
if later, by the 15th day of the third calendar month following such specified
event or date. Similarly, neither you nor any of your beneficiaries or your
estate shall have any claim against the Firm for damages, and the Firm shall
have no liability to you (or to any of your beneficiaries or your estate), based
on any acceleration of the payment of your Applicable Account Value pursuant to
Section 2(c).

 

2

The payment schedule presented in this form of Award Certificate is indicative.
The payment schedule applicable to awards may vary.

 

4



--------------------------------------------------------------------------------

3. Special provision for certain employees.

Notwithstanding the other provisions of this Award Certificate, if Morgan
Stanley considers you to be one of its executive officers at the time provided
for the payment of the vested portion of your Applicable Account Value and
determines that your compensation may not be fully deductible by virtue of
Section 162(m) of the Internal Revenue Code, Morgan Stanley shall delay payment
of the nondeductible portion of your compensation, including delaying payment of
your Applicable Account Value to the extent nondeductible, unless the
Administrator, in its sole discretion, determines not to delay such payment.
This delay will continue until your “Separation from Service” or to the extent
permitted under Section 409A, the end of the first earlier taxable year of the
Firm as of the last day of which you are no longer an executive officer (subject
to earlier conversion in the event of your death).

 

4. Death, Disability and Full Career Retirement.

The following special vesting and payment terms apply to your award:

(a) Death during Employment. If your Employment terminates due to death, any
unvested portion of your Applicable Account Value will vest on the date of your
death. Your Applicable Account Value will be paid to the beneficiary you have
designated pursuant to Section 12 or the legal representative of your estate, as
applicable, upon your death, provided that your estate or beneficiary notifies
the Firm of your death within 60 days following your death. After your death,
the cancellation provisions set forth in Section 9(c) will no longer apply.

(b) Death after termination of Employment. If you die after the termination of
your Employment but prior to an applicable Scheduled Distribution Date, the
vested portion of your Applicable Account Value that you held at the time of
your death will be paid to the beneficiary you have designated pursuant to
Section 12 or the legal representative of your estate, as applicable, upon your
death, provided that your estate or beneficiary notifies the Firm of your death
within 60 days following your death. After your death, the cancellation
provisions set forth in Section 9(c) will no longer apply.

(c) Disability or Full Career Retirement. If your Employment terminates due to
Disability or in a Full Career Retirement, any unvested portion of your
Applicable Account Value will vest on the date your Employment terminates. Your
Applicable Account Value will be paid on the applicable Scheduled Distribution
Date. The cancellation and withholding provisions set forth in this Award
Certificate will continue to apply until the applicable Scheduled Distribution
Date.

 

5. Involuntary termination by the Firm.

If the Firm terminates your employment under circumstances not involving any
cancellation event set forth in Section 9(c), the unvested portion of your
Applicable Account Value will vest on the date your employment with the Firm
terminates and your Applicable

 

5



--------------------------------------------------------------------------------

Account Value will be paid on the applicable Scheduled Distribution Date,
provided that you sign an agreement and release satisfactory to the Firm. If you
do not sign such an agreement and release satisfactory to the Firm within the
timeframe set by the Firm in connection with your involuntary termination as
described in this Section 5, any portion of your Applicable Account Value that
was unvested immediately prior to your termination shall be canceled. The
cancellation and withholding provisions set forth in this Award Certificate will
continue to apply until the applicable Scheduled Distribution Date.

 

6. Governmental Service.

(a) General treatment of awards upon Governmental Service Termination. If your
Employment terminates in a Governmental Service Termination and not involving a
cancellation event set forth in Section 9(c), then, provided that you sign an
agreement satisfactory to the Firm relating to your obligations pursuant to
Section 6(c), any unvested portion of your Applicable Account Value will vest on
the date of your Governmental Service Termination. Your vested Applicable
Account Value will be paid on the date of your Governmental Service Termination.

(b) General treatment of vested awards upon acceptance of employment at a
Governmental Employer following termination of Employment. If your Employment
terminates other than in a Governmental Service Termination and not involving a
cancellation event set forth in Section 9(c) and, following your termination of
Employment, you accept employment with a Governmental Employer, then, provided
that you sign an agreement satisfactory to the Firm relating to your obligations
pursuant to Section 6(c), the vested portion of your Applicable Account Value
will be paid upon your commencement of such employment, provided you present the
Firm with satisfactory evidence demonstrating that as a result of such
employment the divestiture of your continued interest in your Applicable Account
Value is reasonably necessary to avoid the violation of U.S. federal, state or
local or foreign ethics law or conflicts of interest law applicable to you at
such Governmental Employer.

(c) Repayment obligation. If you engage in any activity constituting a
cancellation event set forth in Section 9(c) within the applicable period of
time that would have resulted in cancellation of all or a portion of your
Applicable Account Value had it not been paid pursuant to Sections 6(a) or 6(b)
above (disregarding, for purposes of determining whether a cancellation event
has occurred, any Full Career Retirement condition set forth in
Section 9(c)(1)), you will be required to repay to Morgan Stanley the amount
distributed to you pursuant to Sections 6(a) or 6(b) above that would have been
canceled upon the occurrence of such cancellation event (before taking account
of any withholding), plus interest on such amount at the average rate of
interest Morgan Stanley paid to borrow money from financial institutions during
the period from the date of such payment through the date preceding the
repayment date.

 

6



--------------------------------------------------------------------------------

7. Qualifying Termination.

If your employment terminates in a Qualifying Termination, any unvested portion
of your Applicable Account Value will vest, cancellation provisions will lapse,
and, subject to Section 8, your Applicable Account Value will be paid upon your
Qualifying Termination.

 

8. Specified employees.

Notwithstanding any other terms of this Award Certificate, if Morgan Stanley
considers you to be one of its “specified employees” as defined in Section 409A
at the time of your Separation from Service, payment of any portion of your
Applicable Account Value that otherwise would be made upon your Separation from
Service (including, without limitation, any payments that were delayed due to
Section 162(m) of the Internal Revenue Code, as provided in Section 3, and any
portion of your Applicable Account Value payable upon your Qualifying
Termination, as provided in Section 7) will be delayed until the first business
day following the date that is six months after your Separation from Service;
provided, however, that in the event that your death, your Governmental Service
Termination or your employment at a Governmental Employer following your
termination of employment with the Firm under circumstances set forth in
Section 6(b) occurs at any time after the Date of the Award, payment will be
made in accordance with Section 4(a), 4(b), or 6, as applicable.

 

9. Cancellation of Applicable Account Value under certain circumstances.

(a) Cancellation of unvested Applicable Account Value. Any unvested portion of
your Applicable Account Value will be canceled if your Employment terminates for
any reason other than death, Disability, a Full Career Retirement, an
involuntary termination by the Firm described in Section 5, a Governmental
Service Termination or a Qualifying Termination.

(b) General treatment of vested Applicable Account Value. Except as otherwise
provided in this Award Certificate, the vested portion of your Applicable
Account Value will be paid on the applicable Scheduled Distribution Date. The
cancellation and withholding provisions set forth in this Award Certificate will
continue to apply until the applicable Scheduled Distribution Date.

(c) Cancellation of Applicable Account Value under certain circumstances. The
cancellation events set forth in this Section 9(c) are designed, among other
things, to incentivize compliance with the Firm’s policies (including the Code
of Conduct), to protect the Firm’s interests in non-public, confidential and/or
proprietary information, products, trade secrets, customer relationships, and
other legitimate business interests, and to ensure an orderly transition of
responsibilities. This Section 9(c) shall apply notwithstanding any other terms
of this Award Certificate (except where sections in this Award Certificate
specifically provide that the cancellation events set forth in this Section 9(c)
no longer apply).

Your Applicable Account Value, even if vested, is not earned until the
applicable Scheduled Distribution Date (and until you satisfy all obligations
you owe to the Firm as set forth in Section 11 below) and, unless prohibited by
applicable law, will be canceled prior to the

 

7



--------------------------------------------------------------------------------

applicable Scheduled Distribution Date in any of the circumstances set forth
below in Section 9(c)(1) or (2). The Firm may retain custody of your Applicable
Account Value following a Scheduled Distribution Date pending any investigation
or other review that impacts the determination as to whether your Applicable
Account Value is cancellable under the circumstances set forth below and, in
such an instance, your Applicable Account Value shall be forfeited in the event
the Firm determines that the Applicable Account Value was cancellable under the
circumstances set forth below.

(1) Competitive Activity. If you resign and the resulting termination satisfies
the definition of a Full Career Retirement and you engage in competitive
activity, the following shall apply, subject to applicable law: 3

(i) If your Competitive Activity occurs before the First Scheduled Distribution
Date, then your entire Applicable Account Value will be canceled immediately.

(ii) If your Competitive Activity occurs on or after the First Scheduled
Distribution Date but before the Second Scheduled Distribution Date, then the
50% of your Applicable Account Value that is scheduled to be paid on the Second
Scheduled Distribution date will be canceled immediately.

(2) Other Events. If any of the following events occur at any time before the
applicable Scheduled Distribution Date, your entire Applicable Account Value
(whether or not vested), will be canceled immediately, subject to applicable
law:

(i) Your Employment is terminated for Cause or you engage in conduct
constituting Cause (either during or following Employment and whether or not
your Employment has been terminated as of the applicable Scheduled Distribution
Date);

 

 

3

Provided that, for the Chief Executive Officer only, this provision only applies
if such termination is not a termination for Good Reason. For these purposes,
Good Reason is defined as a resignation following: (i) his removal from the
position of Chief Executive Officer of Morgan Stanley; (ii) his failure to be
elected or reelected to the Board of Directors of Morgan Stanley; (iii) a change
in his reporting relationship such that he is no longer reporting directly and
solely to the Board of Directors of Morgan Stanley; (iv) a material diminution
of his duties and responsibilities as the Chief Executive Officer of Morgan
Stanley that is not agreed by the parties or the assignment to him of duties
materially inconsistent with his position, duties or responsibilities, or any
other material action by Morgan Stanley which is materially inconsistent or
materially reduces his position, duties or responsibilities; (v) any material
breach by Morgan Stanley of its material obligations to provide payments or
benefits as required in his offer letter; or (vi) Morgan Stanley’s requiring his
principal office to be based at any office or location other than the office or
location designated as Morgan Stanley’s principal executive offices.

Notwithstanding the foregoing, he will not be deemed to have resigned for Good
Reason unless (i) he has given the Chairman of the Board written notification of
his intention to do so, describing the factual basis for “Good Reason” and
(ii) the event giving rise to “Good Reason” is not cured by Morgan Stanley
within 30 business days after the Chairman of the Board’s receipt of the notice.



 

8



--------------------------------------------------------------------------------

(ii) Following the termination of your Employment, the Firm determines that your
Employment could have been terminated for Cause (for these purposes, “Cause”
will be determined without giving consideration to any “cure” period included in
the definition of “Cause”);

(iii) You disclose Confidential and Proprietary Information to any unauthorized
person outside the Firm, or use or attempt to use Confidential and Proprietary
Information other than in connection with the business of the Firm; or you fail
to comply with your obligations (either during or after your Employment) under
the Firm’s Code of Conduct (and any applicable supplements), or otherwise
existing between you and the Firm, relating to Confidential and Proprietary
Information or an assignment, procurement or enforcement of rights in
Confidential and Proprietary Information;

(iv) You engage in a Wrongful Solicitation;

(v) You make any Unauthorized Comments;

(vi) You fail or refuse, following your termination of Employment, to cooperate
with or assist the Firm in a timely manner in connection with any investigation,
regulatory matter, lawsuit or arbitration in which the Firm is a subject, target
or party and as to which you may have pertinent information; or

(vii) You resign from your employment with the Firm without having provided the
Firm prior written notice of your resignation at least:

 

  (A) 180 days before the date on which your employment with the Firm terminates
if you are a member of the Management Committee at the time of notice of your
resignation;

 

  (B) 90 days before the date on which your employment with the Firm terminates
if clause (A) of this Section 9(c)(2)(vii) does not apply to you and you are a
Managing Director (or equivalent title) at the time of notice of your
resignation;

 

  (C) 60 days before the date on which your employment with the Firm terminates
if you are an Executive Director (or equivalent title) at the time of notice of
your resignation; and

 

  (D) 30 days before the date on which your employment with the Firm terminates
if none of clauses (A) through (C) of this Section 9(c)(2)(vii) apply to you at
the time of notice of your resignation.

 

9



--------------------------------------------------------------------------------

(3) Clawback. The Firm may, in its discretion, cancel all or any portion of your
Applicable Account Value (whether vested or unvested) prior to the Scheduled
Distribution Date, under any of the following circumstances:

(i) You take any action, or you omit to take any action (including with respect
to supervisory responsibilities), where such action or omission:

 

  (A) causes or contributes to the need for a material restatement of the Firm’s
financial results; or

 

  (B) causes or is reasonably expected to cause a substantial financial loss or
any injury to the interest or business reputation of the Firm or of a business
area; or

(ii) The Firm determines that there has been (A) a substantial loss on a trading
position, investment, commitment or other holding; or (B) a loss on a trading
position, investment, commitment or other holding where you have operated
outside the risk parameters or risk profile applicable to such position,
investment, commitment or holding, and in the case of either (A) or (B), such
position, investment, commitment or holding was a factor in your award
determination.

 

10. Tax and other withholding obligations.

Any vesting, whether on a Scheduled Vesting Date or some other date, of all or a
portion of your Applicable Account Value, and any payment of all or a portion of
your Applicable Account Value shall be subject to the Firm’s withholding of all
required United States federal, state, local and foreign income and
employment/payroll taxes (including Federal Insurance Contributions Act taxes).
You authorize the Firm to withhold such taxes from any payroll or other payment
or compensation to you, including by canceling or accelerating payment of a
portion of your Applicable Account Value in an amount not to exceed such taxes
imposed upon such vesting or distribution and any additional taxes imposed as a
result of such cancellation or acceleration, and to take such other action as
the Firm may deem advisable to enable it and you to satisfy obligations for the
payment of withholding taxes and other tax obligations, assessments, or other
governmental charges, whether of the United States or any other jurisdiction,
relating to the vesting or payment of your Applicable Account Value. However,
the Firm may not deduct or withhold such sum from any payroll or any other
payment or compensation (including from your Applicable Account Value), except
to the extent it is not prohibited by Section 409A and would not cause you to
recognize income for United States federal income tax purposes prior to the
distribution of your Applicable Account Value or to incur interest or additional
tax under Section 409A.

 

10



--------------------------------------------------------------------------------

11. Obligations you owe to the Firm.

As a condition to the earning, payment or distribution of your award, the Firm
may require you to pay such sum to the Firm as may be necessary to satisfy any
obligation that you owe to the Firm. Notwithstanding any other provision of this
Award Certificate, your award, even if vested, is not earned until after such
obligations and any tax withholdings or other deductions required by law are
satisfied. Notwithstanding the foregoing, Morgan Stanley may not reduce the
amount of your Applicable Account Value to be distributed to satisfy obligations
that you owe to the Firm except (i) to the extent authorized under Section 10,
relating to tax and other withholding obligations or, otherwise, (ii) to the
extent such reduction is not prohibited by Section 409A and would not cause you
to recognize income for United States federal income tax purposes prior to the
distribution of your Applicable Account Value or to incur additional tax or
interest under Section 409A. Morgan Stanley’s determination of any amount that
you owe the Firm shall be conclusive.

 

12. Nontransferability.

You may not sell, pledge, hypothecate, assign or otherwise transfer your
Applicable Account Value, other than as provided in Section 13 (which allows you
to designate a beneficiary or beneficiaries in the event of your death) or by
will or the laws of descent and distribution. This prohibition includes any
assignment or other transfer that purports to occur by operation of law or
otherwise. During your lifetime, payments relating to your Applicable Account
Value will be made only to you.

Your personal representatives, heirs, legatees, beneficiaries, successors and
assigns, and those of Morgan Stanley, shall all be bound by, and shall benefit
from, the terms and conditions of your award.

 

13. Designation of a beneficiary.

You may make a written designation of beneficiary or beneficiaries to receive
all or part of the amounts to be distributed in respect of your Applicable
Account Value in the event of your death. To make a beneficiary designation, you
must complete and submit the Beneficiary Designation form on the Executive
Compensation website at [website redacted].

Any portion of your Applicable Account Value that becomes payable upon your
death, and as to which a designation of beneficiary is not in effect, will be
distributed to your estate.

If you previously filed a designation of beneficiary form for your award(s)
under the Plan with the Executive Compensation Department, such form will also
apply to all of your awards under the Plan, including this [year] award. You may
replace or revoke your beneficiary designation at any time. If there is any
question as to the legal right of any beneficiary to receive your Applicable
Account Value, Morgan Stanley may determine in its sole discretion to distribute
the amounts in question to your estate. Morgan Stanley’s determination shall be
binding and conclusive on all persons and it will have no further liability to
anyone with respect to such amounts.

 

11



--------------------------------------------------------------------------------

14. No entitlements.

(a) No right to continued Employment. This [year] award is not an employment
agreement, and nothing in this Award Certificate, the International Supplement,
if applicable, or the Plan shall alter your status as an “at-will” employee of
the Firm or your employment status at a Related Employer. None of this Award
Certificate, the International Supplement, if applicable, or the Plan shall be
construed as guaranteeing your employment by the Firm or a Related Employer, or
as giving you any right to continue in the employ of the Firm or a Related
Employer, during any period (including without limitation the period between the
Date of the Award and any of the First Scheduled Vesting Date, the Second
Scheduled Vesting Date, the First Scheduled Distribution Date, the Second
Scheduled Distribution Date, or any portion of any of these periods), nor shall
they be construed as giving you any right to be reemployed by the Firm or a
Related Employer following any termination of Employment.

(b) No right to future awards. This award, and all other awards under the Plan,
are discretionary. This award does not confer on you any right or entitlement to
receive another award under the Plan or any other award under any other
incentive compensation plan of Morgan Stanley at any time in the future or in
respect of any future period.

(c) No effect on future employment compensation. Morgan Stanley has made this
award to you in its sole discretion. This award does not confer on you any right
or entitlement to receive compensation in any specific amount for any future
fiscal year, and does not diminish in any way the Firm’s discretion to determine
the amount, if any, of your compensation. This award is not part of your base
salary or wages and will not be taken into account in determining any other
employment-related rights you may have, such as rights to pension or severance
pay.

 

15. Consents under local law.

Your award is conditioned upon the making of all filings and the receipt of all
consents or authorizations required to comply with, or required to be obtained
under, applicable local law.

 

16. Award modification.

Morgan Stanley reserves the right to modify or amend unilaterally the terms and
conditions of your award, without first asking your consent, or to waive any
terms and conditions that operate in favor of Morgan Stanley. These amendments
may include (but are not limited to) changes that Morgan Stanley considers
necessary or advisable as a result of changes in any, or the adoption of any
new, Legal Requirement. Morgan Stanley may not modify your award in a manner
that would materially impair your rights in your award without your consent;
provided, however, that Morgan Stanley may, but is not required to, without your
consent, amend or modify your award in any manner that Morgan Stanley considers
necessary or advisable to (i) comply with any Legal Requirement, (ii) ensure
that your award does not result in an excise or

 

12



--------------------------------------------------------------------------------

other supplemental tax on the Firm under any Legal Requirement, or (iii) ensure
that your award is not subject to United States federal, state or local income
tax or any equivalent taxes in territories outside the United States prior to
payment or distribution. Morgan Stanley will notify you of any amendment of your
award that affects your rights. Any amendment or waiver of a provision of this
Award Certificate (other than any amendment or waiver applicable to all
recipients generally), which amendment or waiver operates in your favor or
confers a benefit on you, must be in writing and signed by the Global Co-Head of
Human Resources or the Chief Operating Officer (or if such positions no longer
exist, by the holder of an equivalent position) to be effective.

 

17. Governing law.

This Award Certificate and the related legal relations between you and Morgan
Stanley will be governed by and construed in accordance with the laws of the
State of New York, without regard to any conflicts or choice of law, rule or
principle that might otherwise refer the interpretation of the award to the
substantive law of another jurisdiction.

 

18. Defined terms.

For purposes of this Award Certificate, the following terms shall have the
meanings set forth below:

(a) “Board” means the Board of Directors of Morgan Stanley.

(b) “Cause” means:

(1) any act or omission which constitutes a breach of your obligations to the
Firm, including, without limitation, (A) your failure to comply with any notice
or non-solicitation restrictions that may be applicable to you or (B) your
failure to comply with the Firm’s compliance, ethics or risk management
standards, or your failure or refusal to perform satisfactorily any duties
reasonably required of you, which breach, failure or refusal (if susceptible to
cure) is not corrected (other than failure to correct by reason of your
incapacity due to physical or mental illness) within ten (10) business days
after written notification thereof to you by the Firm;

(2) your commission of any dishonest or fraudulent act, or any other act or
omission, which has caused or may reasonably be expected to cause injury to the
interest or business reputation of the Firm; or

(3) your violation of any securities, commodities or banking laws, any rules or
regulations issued pursuant to such laws, or rules or regulations of any
securities or commodities exchange or association of which the Firm is a member
or of any policy of the Firm relating to compliance with any of the foregoing.

 

13



--------------------------------------------------------------------------------

(c) A “Change in Control” shall be deemed to have occurred if any of the
following conditions shall have been satisfied:

(1) any one person or more than one person acting as a group (as determined
under Section 409A), other than (A) any employee plan established by Morgan
Stanley or any of its Subsidiaries, (B) Morgan Stanley or any of its affiliates
(as defined in Rule 12b-2 promulgated under the Exchange Act), (C) an
underwriter temporarily holding securities pursuant to an offering of such
securities, or (D) a corporation owned, directly or indirectly, by stockholders
of Morgan Stanley in substantially the same proportions as their ownership of
Morgan Stanley, is or becomes, during any 12-month period, the beneficial owner,
directly or indirectly, of securities of Morgan Stanley (not including in the
securities beneficially owned by such person(s) any securities acquired directly
from Morgan Stanley or its affiliates other than in connection with the
acquisition by Morgan Stanley or its affiliates of a business) representing 50%
or more of the total voting power of the stock of Morgan Stanley; provided,
however, that the provisions of this subsection (1) are not intended to apply to
or include as a Change in Control any transaction that is specifically excepted
from the definition of Change in Control under subsection (3) below;

(2) a change in the composition of the Board such that, during any 12-month
period, the individuals who, as of the beginning of such period, constitute the
Board (the “Existing Board”) cease for any reason to constitute at least 50% of
the Board; provided, however, that any individual becoming a member of the Board
subsequent to the beginning of such period whose election, or nomination for
election by Morgan Stanley’s stockholders, was approved by a vote of at least a
majority of the directors immediately prior to the date of such appointment or
election shall be considered as though such individual were a member of the
Existing Board;

(3) the consummation of a merger or consolidation of Morgan Stanley with any
other corporation or other entity, or the issuance of voting securities in
connection with a merger or consolidation of Morgan Stanley (or any direct or
indirect subsidiary of Morgan Stanley) pursuant to applicable stock exchange
requirements; provided that immediately following such merger or consolidation
the voting securities of Morgan Stanley outstanding immediately prior thereto do
not continue to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity of such merger or consolidation
or parent entity thereof) 50% or more of the total voting power of Morgan
Stanley stock (or if Morgan Stanley is not the surviving entity of such merger
or consolidation, 50% or more of the total voting power of the stock of such
surviving entity or parent entity thereof); and provided further that a merger
or consolidation effected to implement a recapitalization of Morgan Stanley (or
similar transaction) in which no person (as determined under Section 409A) is or
becomes the beneficial owner, directly or indirectly, of securities of Morgan
Stanley (not including in the securities beneficially owned by such person any
securities acquired directly from Morgan Stanley or its affiliates other than in
connection with the acquisition by Morgan Stanley or its affiliates of a
business) representing 50% or more of either the then outstanding shares of
Morgan Stanley common stock or the combined voting power of Morgan Stanley’s
then outstanding voting securities shall not be considered a Change in Control;
or

 

14



--------------------------------------------------------------------------------

(4) the complete liquidation of Morgan Stanley or the sale or disposition by
Morgan Stanley of all or substantially all of Morgan Stanley’s assets in which
any one person or more than one person acting as a group (as determined under
Section 409A) acquires (or has acquired during the 12-month period ending on the
date of the most recent acquisition by such person or persons) assets from
Morgan Stanley that have a total gross fair market value equal to more than 50%
of the total gross fair market value of all of the assets of Morgan Stanley
immediately prior to such acquisition or acquisitions.

Notwithstanding the foregoing, (x) no Change in Control shall be deemed to have
occurred if there is consummated any transaction or series of integrated
transactions immediately following which the record holders of Morgan Stanley
common stock immediately prior to such transaction or series of transactions
continue to have substantially the same proportionate ownership in an entity
which owns substantially all of the assets of Morgan Stanley immediately prior
to such transaction or series of transactions and (y) no event or circumstances
described in any of clauses (1) through (4) above shall constitute a Change in
Control unless such event or circumstances also constitute a change in the
ownership or effective control of Morgan Stanley, or in the ownership of a
substantial portion of Morgan Stanley’s assets, as defined in Section 409A. In
addition, no Change in Control shall be deemed to have occurred upon the
acquisition of additional control of Morgan Stanley by any one person or more
than one person acting as a group that is considered to effectively control
Morgan Stanley.

For purposes of the provisions of this Award Certificate, terms used in the
definition of a Change in Control shall be as defined or interpreted pursuant to
Section 409A.

(d) “Competitive Activity” means:

(1) becoming, or entering into any arrangement as, an employee, officer,
partner, member, proprietor, director, independent contractor, consultant,
advisor, representative or agent of, or serving in any similar position or
capacity with, a Competitor, where you will be responsible for providing, or
managing or supervising others who are providing, services (x) that are similar
or substantially related to the services that you provided to the Firm, or
(y) that you had direct or indirect managerial or supervisory responsibility for
at the Firm, or (z) that call for the application of the same or similar
specialized knowledge or skills as those utilized by you in your services for
the Firm, in each such case, at any time during the year preceding the
termination of your employment with the Firm; or

(2) either alone or in concert with others, forming, or acquiring a 5% or
greater equity ownership, voting interest or profit participation in, a
Competitor.

(e) “Competitor” means any corporation, partnership or other entity that
competes, or that owns a significant interest in any corporation, partnership or
other entity that competes, with any business activity the Firm engages in, or
that you reasonably knew or should have known that the Firm was planning to
engage in, at the time of the termination of your Employment.

 

15



--------------------------------------------------------------------------------

(f) “Confidential and Proprietary Information” means any information that is
classified as confidential in the Firm’s Global Policy on Confidential
Information or that may have intrinsic value to the Firm, the Firm’s clients or
other parties with which the Firm has a relationship, or that may provide the
Firm with a competitive advantage, including, without limitation, any trade
secrets; inventions (whether or not patentable); formulas; flow charts; computer
programs; access codes or other systems information; algorithms; technology and
business processes; business, product or marketing plans; sales and other
forecasts; financial information; client lists or other intellectual property;
information relating to compensation and benefits; and public information that
becomes proprietary as a result of the Firm’s compilation of that information
for use in its business, provided that such Confidential and Proprietary
Information does not include any information which is available for use by the
general public or is generally available for use within the relevant business or
industry other than as a result of your action. Confidential and Proprietary
Information may be in any medium or form, including, without limitation,
physical documents, computer files or discs, electronic communications,
videotapes, audiotapes, and oral communications.

(g) “Date of the Award” means [insert grant date, which typically will coincide
approximately with the end of the fiscal year in respect of which the award is
made].

(h) “Disability” means any condition that would qualify for a benefit under any
group long-term disability plan maintained by the Firm and applicable to you.

(i) “Employed” and “Employment” refer to employment with the Firm and/or Related
Employment.

(j) The “Firm” means Morgan Stanley (including any successor thereto) together
with its subsidiaries and affiliates. For purposes of the definitions of
“Cause,” “Confidential and Proprietary Information,” “Unauthorized Comments” and
“Wrongful Solicitation” set forth in this Award Certificate and
Section 9(c)(2)(vi) of this Award Certificate, references to the “Firm” shall
refer severally to the Firm as defined in the preceding sentence and your
Related Employer, if any. For purposes of the cancellation provisions set forth
in this Award Certificate relating to disclosure or use of Confidential and
Proprietary Information, references to the “Firm” shall refer to the Firm as
defined in the second preceding sentence or your Related Employer, as
applicable.

(k) “First Scheduled Distribution Date” means [second anniversary of February 2
following the Date of the Award].

(l) “First Scheduled Vesting Date” means [second anniversary of February 2
following the Date of the Award].

(m) “Full Career Retirement” means the termination of your Employment by you or
by the Firm for any reason other than under circumstances involving any
cancellation event described in Section 9(c), and other than due to your death
or Disability, a Governmental Service Termination or pursuant to a Qualifying
Termination, on or after the date on which:

(1) you have attained age 50 and completed at least 12 years of service as a
[         ]4 of the Firm or equivalent officer title; or

 

4

Specified officer title(s) in one or more specified business units.

 

16



--------------------------------------------------------------------------------

(2) you have attained age 50 and completed at least 15 years of service as an
officer of the Firm at the level of [        ]5 or above; or

(3) you have completed at least 20 years of service with the Firm; or

(4) you have attained age 55 and have completed at least 5 years of service with
the Firm and the sum of your age and years of service equals or exceeds 65.6

For the purposes of the foregoing definition, service with the Firm will include
any period of service with the following entities and any of their predecessors:

(i) AB Asesores (“ABS”) prior to its acquisition by the Firm (provided that only
years of service as a partner of ABS shall count towards years of service as an
officer);

(ii) Morgan Stanley Group Inc. and its subsidiaries (“MS Group”) prior to the
merger with and into Dean Witter, Discover & Co.;

(iii) Miller Anderson & Sherrerd, L.L.P. prior to its acquisition by MS Group;

(iv) Van Kampen Investments Inc. and its subsidiaries prior to its acquisition
by MS Group;

(v) FrontPoint Partners LLC and its subsidiaries prior to its acquisition by the
Firm; and

(vi) Dean Witter, Discover & Co. and its subsidiaries (“DWD”) prior to the
merger of Morgan Stanley Group Inc. with and into Dean Witter, Discover & Co.;

provided that, in the case of an employee who has transferred employment from
DWD to MS Group or vice versa, a former employee of DWD will receive credit for
employment with DWD only if he or she transferred directly from DWD to Morgan
Stanley & Co. Incorporated or its affiliates subsequent to February 5, 1997, and
a former employee of MS Group will receive credit for employment with MS Group
only if he or she transferred directly from MS Group to Morgan Stanley DW Inc.
or its affiliates subsequent to February 5, 1997.

 

5

Specified officer title(s) in one or more specified business units.

6

Age and service conditions specified in clauses (1) through (4) may vary from
year to year.

 

17



--------------------------------------------------------------------------------

(n) “Governmental Employer” means a governmental department or agency,
self-regulatory agency or other public service employer.

(o) “Governmental Service Termination” means the termination of your Employment
due to your commencement of employment at a Governmental Employer; provided that
you have presented the Firm with satisfactory evidence demonstrating that as a
result of such new employment, the divestiture of your continued interest in
your Applicable Account Value is reasonably necessary to avoid the violation of
U.S. federal, state or local or foreign ethics law or conflicts of interest law
applicable to you at such Governmental Employer.

(p) “Internal Revenue Code” means the United States Internal Revenue Code of
1986, as amended, and the rules, regulations and guidance thereunder.

(q) “Legal Requirement” means any law, regulation, ruling, judicial decision,
accounting standard, regulatory guidance or other legal requirement.

(r) “Management Committee” means the Morgan Stanley Management Committee and any
successor or equivalent committee.

(s) “Qualifying Termination” means your Separation from Service within eighteen
(18) months following a Change in Control under either of the following
circumstances: (a) the Firm terminates your employment under circumstances not
involving any cancellation event; or (b) you resign from the Firm due to (i) a
materially adverse alteration in your position or in the nature or status of
your responsibilities from those in effect immediately prior to the Change in
Control, as determined by the Administrator, or (ii) the Firm requiring your
principal place of employment to be located more than 75 miles from the location
where you were principally employed at the time of the Change in Control (except
for required travel on the Firm’s business to an extent substantially consistent
with your business travel obligations in the ordinary course of business prior
to the Change in Control).

(t) “Related Employment” means your employment with an employer other than the
Firm (such employer, herein referred to as a “Related Employer”), provided that:
(i) you undertake such employment at the written request or with the written
consent of Morgan Stanley’s Global Co-Head of Human Resources (or if such
position no longer exists, the holder of an equivalent position);
(ii) immediately prior to undertaking such employment you were an employee of
the Firm or were engaged in Related Employment (as defined herein); and
(iii) such employment is recognized by the Firm in its discretion as Related
Employment; and, provided further that the Firm may (1) determine at any time in
its sole discretion that employment that was recognized by the Firm as Related
Employment no longer qualifies as Related Employment, and (2) condition the
designation and benefits of Related Employment on such terms and conditions as
the Firm may determine in its sole discretion. The designation of employment as
Related Employment does not give rise to an employment relationship between you
and the Firm, or otherwise modify your and the Firm’s respective rights and
obligations.

(u) “Scheduled Distribution Date” means the First Scheduled Distribution Date
and/or the Second Scheduled Distribution Date, as the context requires.

 

18



--------------------------------------------------------------------------------

(v) “Scheduled Vesting Date” means the First Scheduled Vesting Date and/or the
Second Scheduled Vesting Date, as the context requires.

(w) “Second Scheduled Distribution Date” means [third anniversary of February 2
following the Date of the Award].

(x) “Second Scheduled Vesting Date” means [third anniversary of February 2
following the Date of the Award].

(y) “Section 409A” means Section 409A of the Internal Revenue Code and any
regulations thereunder.

(z) “Separation from Service” means a separation from service with the Firm for
purposes of Section 409A determined using the default provisions set forth in
Treasury Regulation §1.409A-1(h) or any successor regulation thereto. For
purposes of this definition, Morgan Stanley’s subsidiaries and affiliates
include (and are limited to) any corporation that is in the same controlled
group of corporations (within the meaning of Section 414(b) of the Internal
Revenue Code) as Morgan Stanley and any trade or business that is under common
control with Morgan Stanley (within the meaning of Section 414(c) of the
Internal Revenue Code), determined in each case in accordance with the default
provisions set forth in Treasury Regulation §1.409A-1(h)(3).

(aa) You will be deemed to have made “Unauthorized Comments” about the Firm if,
while Employed or following the termination of your Employment, you make,
directly or indirectly, any negative, derogatory, disparaging or defamatory
comment, whether written, oral or in electronic format, to any reporter, author,
producer or similar person or entity or to any general public media in any form
(including, without limitation, books, articles or writings of any other kind,
as well as film, videotape, audio tape, computer/Internet format or any other
medium) that concerns directly or indirectly the Firm, its business or
operations, or any of its current or former agents, employees, officers,
directors, customers or clients.

(bb) A “Wrongful Solicitation” occurs upon either of the following events:

(1) while Employed, including during any notice period applicable to you in
connection with the termination of your Employment, or within 180 days after the
termination of your Employment, directly or indirectly in any capacity
(including through any person, corporation, partnership or other business entity
of any kind), you hire or solicit, recruit, induce, entice, influence or
encourage any Firm employee to leave the Firm or become hired or engaged by
another firm; provided, however, that this clause shall apply only to employees
with whom you worked or had professional or business contact, or who worked in
or with your business unit, during any notice period applicable to you in
connection with the termination of your Employment or during the 180 days
preceding notice of the termination of your Employment; or

(2) while Employed, including during any notice period applicable to you in
connection with the termination of your Employment, or within 90 days (180 days
if you are a member of the Management Committee at the time of notice of
termination)

 

19



--------------------------------------------------------------------------------

after the termination of your Employment, directly or indirectly in any capacity
(including through any person, corporation, partnership or other business entity
of any kind), you solicit or entice away or in any manner attempt to persuade
any client or customer, or prospective client or customer, of the Firm (i) to
discontinue or diminish his, her or its relationship or prospective relationship
with the Firm or (ii) to otherwise provide his, her or its business to any
person, corporation, partnership or other business entity which engages in any
line of business in which the Firm is engaged (other than the Firm); provided,
however, that this clause shall apply only to clients or customers, or
prospective clients or customers, that you worked for on an actual or
prospective project or assignment during any notice period applicable to you in
connection with the termination of your Employment or during the 180 days
preceding notice of the termination of your Employment.

IN WITNESS WHEREOF, Morgan Stanley has duly executed and delivered this Award
Certificate as of the Date of the Award.

 

MORGAN STANLEY /s/

 

[Name] [Title]

 

20